DETAILED ACTION
	This is a Notice of allowance for application 15/288,168. Receipt of the RCE, amendments, and arguments filed on 06/11/2021 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/11/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Sotiriou on 07/20/2021.
The application has been amended as follows: 

 

a frame that includes top and bottom support structures and sidewalls forming a plurality of box truss segments connected to one another to define a box truss structure, each box truss segment comprising of an opening defining a respective mounting location, wherein the are configured to receive an interchangeable mounting plate;
a supply air array receiving an air supply, wherein the plurality of box truss segments extend around a perimeter of the supply air array, and define an air supply region, the supply air array configured to direct airflow from the air supply and only from within the perimeter of the supply air array in the air supply region, wherein,
the plurality of mounting locations are along a perimeter truss arrangement of the box truss segments of the box truss structure and being only outside of the perimeter of the supply air array, the plurality of mounting locations configured to interchangeably couple to one or more components via the interchangeable mounting plate, the frame in combination with the supply air array being configured to prevent the airflow from flowing over or around the plurality of mounting locations such that the airflow does not directly pass through the plurality of mounting locations when the airflow is dispelled from an outlet of the supply air array, the plurality of mounting locations located along a perimeter of the supply air array and outside of the side walls of the frame at one or more sides of the supply air array from the supply air array and outside of the airflow.--;

Amend line 2 of claim 3 to define --the box truss structure--;

box truss structure--;

Amend claim 7 to define -- An operating room comprising:
a floor connected to walls;
a ceiling connected to the walls, wherein a surgical site is disposed at an area between the floor, the walls, and the ceiling;
a mounting system coupled to the ceiling, the mounting system defining a box truss structure having a frame that includes top and bottom support structures and side walls forming a plurality of box truss segments connected to one another to define the box truss structure, each box truss segment comprising of an opening defining a respective mounting location, 
a supply air array receiving an air supply, wherein the frame extends along a perimeter truss arrangement around a perimeter of the supply air array s are only outside of the supply air array, the supply air array is configured to direct airflow from the air supply and only from within the perimeter of the supply air array, and the frame in combination with the supply air array are configured to prevent the airflow from flowing over or around the plurality of mounting locations such that the airflow does not directly pass through the plurality of mounting locations when the airflow is dispelled from an outlet of the supply air array, the plurality of mounting locations located 

Amend claim 9 to define --The operating room of claim 7, wherein the box truss segments comprise of at least two groups of box truss segments, each group of box truss segments comprising of box truss segments that are substantially identical to one another and having at least one of different shapes or different sizes with respect to box truss segments of another group.--;

Amend claim 10 to define --A mounting system comprising:
a frame that includes top and bottom support structures and sidewalls forming a plurality of box truss segments connected to one another to define box truss structure, each box truss segment comprising of an opening therethrough defining a respective mounting location 
[[a]] the plurality of mounting locations located along a perimeter truss arrangement only outside of the frame of the box truss structure, the plurality of mounting locations configured to interchangeably couple to one or more components for use in a sterile environment; and
a supply air array receiving an air supply, wherein the plurality of box truss segments extend around a perimeter of the supply air array, the supply air array is configured to direct airflow from the air supply and only from within the 

Amend claim 11 to define --The mounting system of claim 10, wherein the plurality of box truss segments comprise of at least two groups of box truss segments, each group of box truss segments comprising of box truss segments that are substantially identical to one another and having at least one of different shapes or different sizes with respect to box truss segments of another group and configured for supporting different components or modules.--.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action are withdrawn.
Cursetjee et al. (U.S. Publication 2011/0097986) disclose a ceiling mounting system comprising of cross members #20 which form openings used to define mounting locations for mounting plates #48 so that components can be suspended from the mounting system. A supply air array #28 can be mounted within one of the openings of the assembly. A box beam truss #30 is positioned and attached to the side of the supply array #28, where such a beam box can be considered to comprise of top, bottom, and side wall structures that form openings to receive a mounting plate #42. However, such a box beam truss does not extend around the perimeter of the supply air array nor could the plenum #10 be modified entirely to include top, bottom, and sidewall structures to form box truss segments around the perimeter of the supply air array as defined and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify the invention of Cursetjee et al. to meet each and every feature of the claimed invention.
Barusic (WO 2017/017480) discloses a ceiling mounting system comprising of cross members #1.1 and #1.2 which form openings that can receive panels or supply air arrays. Such cross members are to be hung from a ceiling using hangers #2.1 to thus form a typical suspended ceiling; however, such typical suspended ceilings cannot be considered to form box truss structures as defined and it would be impermissible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635